Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 11/09/2021, are accepted and do not introduce new matter. 
Previous 112 rejections have been overcome.
The terms “means for removing the filter” and “maintaining element” have been removed from the claims. As such, these no longer evoke 112(f).  
Claims 1 and 4-15 are pending; claim 2-3 are cancelled; claim 15 is new. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for maneuvering” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “maneuvering the maintaining element relative to the handle” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim limitation “means for disassembling the axle” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “disassembling the axle relative to the body” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the means for disassembling the axle is disclosed in the specification as a cavity complementary to the head of the axle. Examiner will interpret the means as such, or equivalent thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Plager et al (U.S. 2006/0081725) in view of Tsuha (U.S. 5,495,651).
Regarding claim 1, Plager teaches a fluid spray gun (Fig 1), comprising a body (defined by body 12 and handle 24) made up of a barrel (body 12) supporting a fluid spray nozzle (14) and a handle (24) having a cavity (defined by inside area of handle 24, seen in Fig 5) for receiving a filter (defined by tube 26 and filter 32), open opposite the barrel (as seen in Fig 1), 
the filter is translatable relative to the handle and is removable from the cavity (as seen in Fig 1, the filter slides into the handle, i.e. it’s translatable) along a longitudinal direction of the handle extending away from the barrel (as seen in Fig 1),
the filter (defined by both 26 and 32) extends outside of the handle and includes a groove (as shown below, a groove is defined at a lower portion of 26 around the area where 34a rests) at a portion extending outside of the cavity when the filter is fully inserted into the cavity (Fig 4 shows the filter fully inserted into the cavity and the groove extending outside such cavity); and 
the guard has an opening (hex-shaped opening 34a), the opening being configured to be engaged in the groove such as to directly secure the filter and the guard together in translation along the longitudinal direction (the opening 34a is used to unscrew the tube 26 in order to remove the filter 32, as disclosed in Par 0014; Examiner asserts that the since the opening is used to unscrew the filter, it is also securing it in translation, since as the filter is unscrewed the filter is translated along the longitudinal direction, as well; thus reading on claim language). 

Tsuha teaches a hand tool for removing hoses having a notch (slot 32), as seen in Figs 1-6; wherein the notch is configured to directly secure a tube 46 together in translation along a longitudinal direction (direction in which tube 46 is slidably removed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plager to incorporate the teachings of Tsuha to provide guard of Plager with a notch (32 of Tsuha) in order to facilitate removing the filter by matching the notch 32 with the groove of filter 32 of Plager, see in Fig 1), once the filter is unscrewed, in order to secure them together along a translation direction, as this would facilitate further removal of the filter by offering leverage via portion 14 (as disclosed in col 9, lines 9-14 of Tsuha). In combination the edge of notch 32 of Tsuha engages the groove of the filter 32 of Plager. 
Note: all references in parenthesis are referencing Plager, unless otherwise stated.
Regarding claim 4, Plager and Tsuha teach the gun according to claim 1, wherein the guard is formed in a single piece (34 is a single piece, as seen in Fig 2).
Regarding claim 5, Plager and Tsuha teach the gun according to claim 1, wherein the first end has two elastic arms (34B has two arms, as seen in Fig 3), the free ends of which are configured to be engaged in two corresponding housings provided on the barrel (housings defined by 12A, as seen in Fig 3; the two arms are snap-fitted around the housings, therefore they elastic).
claim 6, Plager and Tsuha teach the gun according to claim 1, further comprising a nut (swivel 28, which is in the shape of a nut, see Fig 1) able to be secured to the handle in a first position (first position defined when the filter is inside the cavity of the handle 24) in which the nut prevents the removal of the filter from the cavity (as seen in Fig 4), wherein the guard further includes means for maneuvering the nut relative to the handle (as disclosed in paragraph 0014, the guard 34 includes means for unscrewing the swivel 28, as claimed).
Regarding claim 7, Plager and Tsuha teach the gun according to claim 6, wherein the nut is able to be screwed to the handle and the maneuvering means are able to screw or unscrew the nut relative to the handle (as seen in Fig 4 and disclosed in paragraph 0014).
Regarding claim 8, Plager and Tsuha teach the gun according to claim 7, wherein the nut (28) has a polygonal exterior shape (seen in Fig 1) and the maneuvering means have a cavity (cavity defined by 34A) with a shape complementary to the exterior shape of the nut (as seen in Fig 1).
Regarding claim 9, Plager and Tsuha teach the gun according to claim 1, wherein the barrel bears a seat casing (14A) able to receive a seat of a fluid spray nozzle (14B) by bearing, the seat casing being screwed to the barrel (as seen in Fig 1) and the guard further including means for unscrewing the seat casing relative to the barrel (34A can be used wot unscrew 14A, as seen in Fig 1, they have complementary structures), while the gun further includes a trigger (20) pivoting around an axle traversing the body (as seen in Figs 1-6), and the guard includes means for disassembling the axle relative to the body (as seen in Fig 6, the first end of the guard 
Regarding claim 10, Plager and Tsuha teach the gun according to claim 1, the filter having a third end (upper end of filter 32) oriented toward the top of the handle (as seen in Fig 1) and a fourth end (defined by swivel 28) oriented toward the bottom of the handle when the filter is received in the cavity (as seen in Fig 1), wherein the fourth end is configured to cooperate with the means for removing so as to remove the filter from the cavity (as seen in Fig 1 and 4, the swivel 28, i.e. fourth end, of the filter cooperates with the means for removing so as to remove the filter from the cavity by unscrewing the swivel 28 and allowing the filter to be translatably removed).
Regarding claim 11, Plager and Tsuha teach the gun according to claim 10, wherein the fourth end has a cylindrical fluid intake opening, wherein the cylindrical opening has a polygonal base (as shown below).
Regarding claim 13, Plager and Tsuha teach the gun according to claim 1, wherein, the notch is in direct contact with the filter to directly secure the filter and the guard together in translation along the longitudinal direction (since examiner has interpreted the filter to be both parts 26 and 32 of Plager, the means for removing directly contacts the filter at part 26; thus reading on claim language).  
Regarding claim 14, Plager and Tsuha teach the gun according to claim 1, wherein an end of the filter protrudes from the cavity (as seen in Fig 4 of Plager, 26 protrudes from the cavity).
claim 15, Plager and Tsuha teach the gun according to claim 1, wherein the filter is removable by application of a pulling force parallel to the longitudinal direction when the edge of the notch is engaged in the groove (in combination, Plager and Tsuha teach removable action by pulling force, once the filter 26/32 of Plager has been sufficiently unscrewed).

Regarding claim 12, Plager teaches a method for removing a filter (defined by tube 26 and filter 32) from the handle (24) of a fluid spray gun (seen in Figs 1-6), comprising a body (defined by body 12 and handle 24) made up of a barrel (body 12) supporting a fluid spray nozzle (14) and a handle (24) having a cavity (defined by inside area of handle 24, seen in Fig 5) for receiving a filter (see Fig 1 and 5), the cavity being open opposite to the barrel (the cavity of handle 24 is open at the end opposite to the barrel 12, i.e. open at the bottom, as seen in Fig 4), and a guard (34) suitable for protecting the hand of a user against impacts (as seen in Fig 5, the guard 34 covers the trigger and protects the hand of a user), the guard having a first end (first end defined by 34B) secured to the barrel (as seen in Fig 3) and a second end (defined by 34A) secured to the handle (as seen in Fig 4), 
the method comprising: 
separating the first end and the barrel (as seen in Fig 3, the first end can be pulled from the barrel), 
securing the guard to a groove in and the filter (as shown below, a groove is defined at a lower portion of 26 around the area where 34a rests), which extends outside of the handle when the filter is fully inserted into the cavity (Fig 4 shows the filter fully inserted into the cavity 
removing the filter from the cavity using the guard (by using the second end as a wrench, with the use of 34A, the filter is removed by the guard, as disclosed in paragraph 0014). 
Alternatively, regarding the guard and filter being secured together in translation, Tsuha teaches a hand tool for removing hoses having a removing means (slot 32), as seen in Figs 1-6. The means for removing is defined in portion 14; wherein the means for removing 32 is configured to directly secure a tube 46 and the portion 14 together in translation along a longitudinal direction (direction in which tube 46 is slidably removed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plager to incorporate the teachings of Tsuha to provide guard of Plager with the means for removing with a slot 32 (of Tsuha) in order to facilitate removing the filter by matching the slot 32 with the groove of filter 32 (of Plager, see in Fig 1) in order to secure them together along a translation direction, as this would facilitate removal of the filter by offering leverage via portion 14 (as disclosed in col 9, lines 9-14 of Tsuha).

    PNG
    media_image1.png
    688
    894
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
	Regarding both independent claims 1 and 12, Applicant argues that Plager in view Tsuha fail to teach a guard with a notch, which is configured to engage with a groove in the filter, so as to secure the filter and the guard together in translation along the longitudinal direction. Examiner respectfully disagrees. As it is now interpreted the guard of Plager engages with the groove of the filter in order to unscrew the filter, which in turn moves the filter in translation along the longitudinal direction. Furthermore, in combination with Tsuha, the guard is modified with a notch to improve easy of removal of the filter. Examiner notes that valid motivation is directly taken from Tsuha as to why one of ordinary skill in the art would modify Plager with 
Examiner advices claiming further details of the filter so that the combination of filter 32 and tube 26 of Plager can no longer be interpreted as being the filter as a whole. In other words, the filter should be claimed in a way that 26/32 of Plager does not read on claim language. This would overcome the current grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752